  Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 1 of 17 PageID 1728

Gold Business Services Package
Account number:                             n   June 7, 2013 - June 30, 2013         n   Page 1 of 3




                                                                                                       Questions?

                                                                                                       Available by phone 24 hours a day, 7 days a week:
REM FLORIDA PROPERTIES LLC
NO 420                                                                                                  1-800-CALL-WELLS                (1-800-225-5935)

12472 LAKE UNDERHILL RD                                                                                 TTY: 1-800-877-4833
ORLANDO FL 32828-7144                                                                                   En español: 1-877-337-7454

                                                                                                       Online: wellsfargo.com/biz

                                                                                                       Write: Wells Fargo Bank, N.A. (287)
                                                                                                               P.O. Box 6995
                                                                                                               Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                         Account options
 The Wells Fargo Business Insight Resource Center offers free access to business                       A check mark in the box indicates you have these convenient
                                                                                                       services with your account. Go to wellsfargo.com/biz or call
 information and advice through videos, articles, podcasts and other resources.
                                                                                                       the number above if you have questions or if you would like
 This site offers objective information from industry experts and best practices
                                                                                                       to add new services.
 from real business owners. Topics include cash flow management, how to build
 and apply for credit, commercial real estate financing, marketing, and more. Visit                    Business Online Banking                              3
 the site at wellsfargobusinessinsights.com.                                                           Online Statements                                    3
                                                                                                       Business Bill Pay                                    3
                                                                                                       Business Spending Report                             3
                                                                                                       Overdraft Protection                                 3




Activity summary                                                                                       Account number:

       Beginning balance on 6/7                                              $0.00                     REM FLORIDA PROPERTIES LLC

       Deposits/Credits                                              504,965.00                        Florida account terms and conditions apply

       Withdrawals/Debits                                                - 60.58                       For Direct Deposit and Automatic Payments use
                                                                                                       Routing Number (RTN): 063107513
       Ending balance on 6/30                                      $504,904.42
                                                                                                       For Wire Transfers use
                                                                                                       Routing Number (RTN): 121000248
       Average ledger balance this period                           $325,778.76




Overdraft Protection
         Your account is linked to the following for Overdraft Protection:
         n      Savings -
         n      Credit Card -




     (287)
     Sheet Seq = 0239428
     Sheet 00001 of 00002
                                                                                                                       REM-MONTANO001210
         Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 2 of 17 PageID 1729




Account number:                            n      June 7, 2013 - June 30, 2013       n   Page 2 of 3




Transaction history


                          Check                                                                                      Deposits/           Withdrawals/       Ending daily
       Date             Number      Description                                                                        Credits                    Debits        balance
       6/7                          Checking Opening Deposit                                                         5,000.00                                   5,000.00
       6/10                         WT Fed#05684 Thurgauer Kantonal /Org=Affiliatemarkter Martin                 299,982.50
                                    Schranz Srf# S0631610709E01 Trn#130610004167 Rfb#
       6/10                         Wire Trans Svc Charge - Sequence: 130610004167 Srf#                                                             16.00    304,966.50
                                    S0631610709E01 Trn#130610004167 Rfb#
       6/18                         Harland Clarke Check/Acc. 061713 00667047575495 Rem Florida                                                     28.58    304,937.92
                                    Properties
       6/24                         WT Fed#05907 Thurgauer Kantonal /Org=Affiliatemarkter Martin                 199,982.50
                                    Schranz Srf# S063175067F201 Trn#130624004053 Rfb#
       6/24                         Wire Trans Svc Charge - Sequence: 130624004053 Srf#                                                             16.00    504,904.42
                                    S063175067F201 Trn#130624004053 Rfb#
       Ending balance on 6/30                                                                                                                               504,904.42

       Totals                                                                                                  $504,965.00                     $60.58

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Account transaction fees summary

                                                                                            Units          Excess          Service charge per               Total service
       Service charge description                                  Units used            included            units               excess units ($)             charge ($)
       Transactions                                                         1                200                0                          0.50                     0.00
       Total service charges                                                                                                                                      $0.00




Thank you for opening your Wells Fargo Business Services Package account. We hope that this product offers you additional
convenience to manage your finances more easily, greater value that will save you money and time, and the flexibility to choose the
products and services you need, when you need them.


In order to ensure you are satisfied with your account, Wells Fargo will be waiving the Monthly Service Fee for the first 90 days to allow
you to meet your package requirements. To learn how you can continue to waive the Monthly Service Fee following the 90 day grace
period, consult your Fee and Information Schedule, contact your banker or call the National Business Banking Center at the number
located on the top of your statement.




                                                                                                                          REM-MONTANO001211
      Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 3 of 17 PageID 1730

Account number:                                                n    June 7, 2013 - June 30, 2013   n    Page 3 of 3




General statement policies for Wells Fargo Bank

n    Notice: Wells Fargo Bank, N.A. may furnish information about accounts                             You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                                  and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                          information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                           an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.




Account Balance Calculation Worksheet                                                                      Number                     Items Outstanding                       Amount

1.    Use the following worksheet to calculate your overall account balance.

2.    Go through your register and mark each check, withdrawal, ATM
      transaction, payment, deposit or other credit listed on your statement.
      Be sure that your register shows any interest paid into your account and
      any service charges, automatic payments or ATM transactions withdrawn
      from your account during this statement period.

3.    Use the chart to the right to list any deposits, transfers to your account,
      outstanding checks, ATM withdrawals, ATM payments or any other
      withdrawals (including any from previous months) which are listed in
      your register but not shown on your statement.


ENTER
A. The ending balance
     shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.


ADD
B. Any deposits listed in your                                                    $
     register or transfers into                                                   $
     your account which are not                                                   $
     shown on your statement.                                                 + $

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             ......$


CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             ......$


SUBTRACT
C. The total outstanding checks and
     withdrawals from the chart above . . . . . . . . . . . . . - $


CALCULATE THE ENDING BALANCE
     (Part A + Part B - Part C)
     This amount should be the same
     as the current balance shown in
     your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .



                                                                                                                                                        Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0239429
        Sheet 00002 of 00002
                                                                                                                                             REM-MONTANO001212
   Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 4 of 17 PageID 1731

Gold Business Services Package
Account number:                             n   December 1, 2013 - December 31, 2013             n   Page 1 of 4




                                                                                                       Questions?

                                                                                                       Available by phone 24 hours a day, 7 days a week:
REM FLORIDA PROPERTIES LLC
NO 420                                                                                                   1-800-CALL-WELLS                 (1-800-225-5935)

12472 LAKE UNDERHILL RD                                                                                  TTY: 1-800-877-4833
ORLANDO FL 32828-7144                                                                                    En español: 1-877-337-7454

                                                                                                       Online: wellsfargo.com/biz

                                                                                                       Write: Wells Fargo Bank, N.A. (287)
                                                                                                               P.O. Box 6995
                                                                                                               Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                         Account options
 Getting ready for tax season can be a challenge! Creating a checklist, and                            A check mark in the box indicates you have these convenient
                                                                                                       services with your account. Go to wellsfargo.com/biz or call
 preparing in advance will set you up for a successful meeting with your tax
                                                                                                       the number above if you have questions or if you would like
 preparer. Remember to bring your deposit routing and account number when
                                                                                                       to add new services.
 preparing your taxes and you may be able to take advantage of using direct
 deposit for your tax refund into one of your Wells Fargo checking or savings                          Business Online Banking                               3
 accounts.                                                                                             Online Statements                                     3
                                                                                                       Business Bill Pay                                     3
                                                                                                       Business Spending Report                              3
                                                                                                       Overdraft Protection                                  3




Your statement includes a "Monthly service fee summary" section that gives you the ability to proactively manage the monthly service
fee on your account. This section provides you with the view of your checking or savings account monthly service fee, the
requirements to waive the monthly service fee, if applicable, and the current status for each requirement. You may view this
information on your statement or in your secure online banking session by clicking "View Monthly Service Fee" on the left-hand
navigation bar. If you'd like to schedule an account review or to learn about other accounts or services we offer, please contact Wells
Fargo at 1-800-225-5935 or visit your local Wells Fargo store.




Activity summary                                                                                       Account number:

       Beginning balance on 12/1                                 $220,661.73                           REM FLORIDA PROPERTIES LLC

       Deposits/Credits                                            203,000.00                          Florida account terms and conditions apply

       Withdrawals/Debits                                         - 13,427.20                          For Direct Deposit and Automatic Payments use
                                                                                                       Routing Number (RTN): 063107513
       Ending balance on 12/31                                   $410,234.53
                                                                                                       For Wire Transfers use
                                                                                                       Routing Number (RTN): 121000248
       Average ledger balance this period                        $265,190.97




      (287)
     Sheet Seq = 0367729
     Sheet 00001 of 00002
                                                                                                                       REM-MONTANO001232
         Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 5 of 17 PageID 1732


Account number:                               n   December 1, 2013 - December 31, 2013              n    Page 2 of 4




Overdraft Protection
          Your account is linked to the following for Overdraft Protection:
          n      Savings -
          n      Credit Card -




Transaction history


                           Check                                                                                      Deposits/      Withdrawals/          Ending daily
       Date              Number     Description                                                                         Credits            Debits              balance
       12/2                         Recurring Transfer to Rem Florida Propertie Business Market Rate                                       150.00
                                    Savings Ref #Opeg677W7H xxxxxx3233
       12/2                  1199   Check                                                                                                1,537.16
       12/2                  1197   Check                                                                                                   41.10           218,933.47
       12/4                  1198   Check                                                                                                1,724.96
       12/4                  1200   Check                                                                                                1,724.96           215,483.55
       12/12                        IRS Usataxpymt 121213 225374620101164 Rem Florida                                                    2,584.98
                                    Properties
       12/12                 1202   Check                                                                                                   80.00           212,818.57
       12/16                 1201   Check                                                                                                  138.15           212,680.42
       12/17                 1204   Check                                                                                                1,537.18           211,143.24
       12/20                        Online Transfer Ref #Ibemyhvwt5 to Business Card                                                        76.71           211,066.53
                                                           on 12/20/13
       12/23                        Deposit                                                                            3,000.00                             214,066.53
       12/24                        WT Fed#00758 Thurgauer Kantonal /Org=Gsd Master AG Srf#                         200,000.00
                                    S0633581364801 Trn#131224016660 Rfb#
       12/24                        Wire Trans Svc Charge - Sequence: 131224016660 Srf#                                                     16.00           414,050.53
                                    S0633581364801 Trn#131224016660 Rfb#
       12/26                 1206   Check                                                                                                  175.00           413,875.53
       12/27                 1205   Check                                                                                                1,724.95
       12/27                 1203   Check                                                                                                1,724.95           410,425.63
       12/30                 1207   Check                                                                                                   41.10           410,384.53
       12/31                        Recurring Transfer to Rem Florida Propertie Business Market Rate                                       150.00           410,234.53
                                    Savings Ref #Opec9Flnny xxxxxx3233
       Ending balance on 12/31                                                                                                                             410,234.53

       Totals                                                                                                      $203,000.00        $13,427.20

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number             Date                    Amount          Number         Date                   Amount           Number          Date                  Amount

       1197               12/2                      41.10         1201           12/16                   138.15          1205            12/27                1,724.95

       1198               12/4                    1,724.96        1202           12/12                    80.00          1206            12/26                     175.00

       1199               12/2                    1,537.16        1203           12/27                  1,724.95         1207            12/30                      41.10

       1200               12/4                    1,724.96        1204           12/17                  1,537.18



Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.



       Fee period 12/01/2013 - 12/31/2013                                                  Standard monthly service fee $14.00                   You paid $0.00

       How to avoid the monthly service fee (complete 1 AND 2)                                                Minimum required                   This fee period
       1) Have any ONE of the following account requirements
          · Average ledger balance                                                                                       $7,500.00                  $265,191.00    ®4




                                                                                                                           REM-MONTANO001233
       Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 6 of 17 PageID 1733

Account number:                                n   December 1, 2013 - December 31, 2013                        n   Page 3 of 4




Monthly service fee summary (continued)

        How to avoid the monthly service fee (complete 1 AND 2)                                                        Minimum required                 This fee period
           · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                        1                              0   ®
           · Qualifying transaction from a linked Wells Fargo Merchant Services account                                                1                              0   ®
           · Automatic transfer to an eligible Wells Fargo business savings account                                              $150.00                       $300.00    ®
                                                                                                                                                                          4


           · Linked Direct Pay Service through Wells Fargo Business Online                                                             1                              0   ®
           · Combined balances in linked accounts, which may include                                                           $10,000.00                                 ®
                                                                                                                                                                          4


                - Average ledger balances in business checking, savings, and time accounts
                - Most recent statement balances of: business credit card, Wells Fargo Express
                        ®                  ®                                                ®
                  Equity and BusinessLine lines of credit, Wells Fargo BusinessLoan term loan
                                                                                        ®
                - Average daily balances from previous month in business PrimeLine line of
                                                   SM                                           ®
                  credit and Business PrimeLoan         account, Wells Fargo Express Equity , SBA, and
                                     ®
                  Equipment Express loans
        2) Complete the package requirements
           · Have qualifying linked accounts or services in separate categories*                                                       3                                  ®
                                                                                                                                                                          4


        *Includes Wells Fargo business accounts and services such as debit card, savings accounts, active Online Banking, credit card, loans and lines of credit.
        C2/C2




Account transaction fees summary

                                                                                                       Units         Excess       Service charge per              Total service
        Service charge description                                       Units used                 included           units         excess units ($)               charge ($)
        Transactions                                                             14                     200               0                    0.50                           0.00
        Total service charges                                                                                                                                             $0.00




            Did you know that you can review your safe deposit box information through Wells Fargo Business Online Banking? Sign on to
 ¯
 TIP

            business online banking at wellsfargo.com/biz and go to your account summary page to review details.




       Sheet Seq = 0367730
       Sheet 00002 of 00002
                                                                                                                                   REM-MONTANO001234
              Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 7 of 17 PageID 1734


Account number:                                                n    December 1, 2013 - December 31, 2013       n   Page 4 of 4




General statement policies for Wells Fargo Bank

n    Notice: Wells Fargo Bank, N.A. may furnish information about accounts                      You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                           and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                   information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                    an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.




Account Balance Calculation Worksheet                                                               Number                     Items Outstanding                       Amount

1.    Use the following worksheet to calculate your overall account balance.

2.    Go through your register and mark each check, withdrawal, ATM
      transaction, payment, deposit or other credit listed on your statement.
      Be sure that your register shows any interest paid into your account and
      any service charges, automatic payments or ATM transactions withdrawn
      from your account during this statement period.

3.    Use the chart to the right to list any deposits, transfers to your account,
      outstanding checks, ATM withdrawals, ATM payments or any other
      withdrawals (including any from previous months) which are listed in
      your register but not shown on your statement.


ENTER
A. The ending balance
     shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.


ADD
B. Any deposits listed in your                                                    $
     register or transfers into                                                   $
     your account which are not                                                   $
     shown on your statement.                                                 + $

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             ......$


CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             ......$


SUBTRACT
C. The total outstanding checks and
     withdrawals from the chart above . . . . . . . . . . . . . - $


CALCULATE THE ENDING BALANCE
     (Part A + Part B - Part C)
     This amount should be the same
     as the current balance shown in
     your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .



                                                                                                                                                 Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801



                                                                                                                                    REM-MONTANO001235
   Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 8 of 17 PageID 1735

Gold Business Services Package
Account number:                             n   August 1, 2014 - August 31, 2014       n   Page 1 of 5




                                                                                                     Questions?

                                                                                                     Available by phone 24 hours a day, 7 days a week:
REM FLORIDA PROPERTIES LLC
NO 420                                                                                                 1-800-CALL-WELLS               (1-800-225-5935)

12472 LAKE UNDERHILL RD                                                                                TTY: 1-800-877-4833
ORLANDO FL 32828-7144                                                                                  En español: 1-877-337-7454

                                                                                                     Online: wellsfargo.com/biz

                                                                                                     Write: Wells Fargo Bank, N.A. (287)
                                                                                                             P.O. Box 6995
                                                                                                             Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                       Account options
                                                                                                     A check mark in the box indicates you have these convenient
 Wells Fargo Works for Small Business website
                                                                                                     services with your account(s). Go to wellsfargo.com/biz or
 The Wells Fargo Works site offers free access to business information and advice
                                                                                                     call the number above if you have questions or if you would
 through videos, articles, and other small business resources. This site offers
                                                                                                     like to add new services.
 objective information from industry experts, best practices from real business
 owners, as well as numerous Wells Fargo solutions that can help you run your                        Business Online Banking                              3
 business. Learn more about Wells Fargo Works at wellsfargoworks.com                                 Online Statements                                    3
                                                                                                     Business Bill Pay                                    3
                                                                                                     Business Spending Report                             3
                                                                                                     Overdraft Protection                                 3




        IMPORTANT ACCOUNT INFORMATION

Enhancements coming to your transaction descriptions including cash back detail
Over the next few months, you will notice changes to the descriptions for debit, ATM or prepaid card transactions. These
enhancements provide more detail about your transactions, and include new descriptions for purchases with cash back. For debit,
ATM, or prepaid card merchant purchases with a request for cash back, the transaction description will include the words "cash" or
"cash back," and may include the dollar amount of cash requested.




Activity summary                                                                                     Account number:

       Beginning balance on 8/1                                  $258,740.11                         REM FLORIDA PROPERTIES LLC

       Deposits/Credits                                            516,582.50                        Florida account terms and conditions apply

       Withdrawals/Debits                                        - 300,189.91                        For Direct Deposit use
                                                                                                     Routing Number (RTN): 063107513
       Ending balance on 8/31                                   $475,132.70
                                                                                                     For Wire Transfers use
                                                                                                     Routing Number (RTN): 121000248
       Average ledger balance this period                        $420,392.89




     (287)
     Sheet Seq = 0213212
     Sheet 00001 of 00003
                                                                                                                     REM-MONTANO001264
         Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 9 of 17 PageID 1736



Account number:                               n   August 1, 2014 - August 31, 2014         n   Page 2 of 5




Overdraft Protection
          Your account is linked to the following for Overdraft Protection:
          n      Savings -
          n      Credit Card -




Transaction history


                           Check                                                                                    Deposits/     Withdrawals/         Ending daily
       Date              Number     Description                                                                       Credits            Debits             balance
       8/4                          Wire Trans Svc Charge - Sequence: 140804036910 Srf#                                                   30.00
                                    0066704214908937 Trn#140804036910 Rfb#
       8/4                          WT Fed#07741 Jpmorgan Chase Ban /Ftr/Bnf=Absolute Title of                                      232,922.95
                                    Central Florida Srf# 0066704214908937 Trn#140804036910 Rfb#
       8/4                   1261   Check                                                                                              2,210.14
       8/4                   1262   Check                                                                                              2,210.14          21,366.88
       8/6                          Deposit                                                                          1,600.00                            22,966.88
       8/8                          WT Fed#03205 Thurgauer Kantonal /Org=Gsd Master AG Srf#                       514,982.50
                                    S0642200012201 Trn#140808003354 Rfb#
       8/8                          Wire Trans Svc Charge - Sequence: 140808003354 Srf#                                                   16.00         537,933.38
                                    S0642200012201 Trn#140808003354 Rfb#
       8/12                         POS Purchase - 08/12 Mach ID 000000 Apple Store R143 800                                           1,915.94         536,017.44
                                    Orlando FL 0012 00000000141628364 ?McC=5732
       8/13                         IRS Usataxpymt 081314 225462520608683 Rem Florida                                                  2,821.48         533,195.96
                                    Properties
       8/20                         Wire Trans Svc Charge - Sequence: 140820103829 Srf#                                                   30.00
                                    0066599232749439 Trn#140820103829 Rfb#
       8/20                         WT Fed#02036 Bankunited, N.A. /Ftr/Bnf=Real Title Insurance                                      50,000.00          483,165.96
                                    Agency, LLC Srf# 0066599232749439 Trn#140820103829 Rfb#
       8/21                         Online Sched Payment Ref #Opecck9S35 to Business Card                                              1,029.98         482,135.98


       8/25                  1265   Check                                                                                               473.00          481,662.98
       8/26                         Check Crd Purchase 08/25 AT&T*Bill Payment 800-288-2020 TX                                          110.00
                                    474165xxxxxx0012 464237589007353 ?McC=4814
       8/26                  1263   Check                                                                                              2,210.14
       8/26                  1264   Check                                                                                              2,210.14         477,132.70
       8/27                  1013   Check                                                                                              1,000.00         476,132.70
       8/28                  1266   Check                                                                                              1,000.00         475,132.70
       Ending balance on 8/31                                                                                                                          475,132.70

       Totals                                                                                                    $516,582.50      $300,189.91

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number             Date                    Amount         Number          Date                 Amount           Number         Date                  Amount

       1013               8/27                    1,000.00       1263            8/26                 2,210.14         1265           8/25                   473.00

       1261 *             8/4                     2,210.14       1264            8/26                 2,210.14         1266           8/28                  1,000.00

       1262               8/4                     2,210.14


        * Gap in check sequence.



Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.




                                                                                                                         REM-MONTANO001265
   Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 10 of 17 PageID 1737

Account number:                                 n   August 1, 2014 - August 31, 2014             n   Page 3 of 5




Monthly service fee summary (continued)


        Fee period 08/01/2014 - 08/31/2014                                                       Standard monthly service fee $14.00               You paid $0.00

        The fee is waived (or discounted) by the bank for this fee period. For the next fee period you must meet an account requirement to avoid the fee, or
        receive the discount when applicable.

        How to avoid the monthly service fee (complete 1 AND 2)                                                    Minimum required                This fee period
        1) Have any ONE of the following account requirements
           · Average ledger balance                                                                                        $7,500.00                 $420,393.00     ®
                                                                                                                                                                     4


           · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                    1                             0   ®
           · Qualifying transaction from a linked Wells Fargo Merchant Services account                                            1                             0   ®
           · Automatic transfer to an eligible Wells Fargo business savings account                                         $150.00                         $0.00    ®
           · Linked Direct Pay Service through Wells Fargo Business Online                                                         1                             0   ®
           · Combined balances in linked accounts, which may include                                                      $10,000.00                                 ®
                                                                                                                                                                     4


                - Average ledger balances in business checking, savings, and time accounts
                - Most recent statement balance of business credit card, Wells Fargo Secured
                                            ®                                         ®
                  Credit Card, BusinessLine line of credit, Secured BusinessLine line of credit,
                                                ®                                            ®
                  Wells Fargo Express Equity line of credit, and Wells Fargo BusinessLoan term
                  loan
                - Combined average daily balances from the previous month for Business
                              SM                               ®                             ®
                  PrimeLoan , Wells Fargo Express Equity loan, Wells Fargo Express Refi loan,
                                                     SM                                                  ®
                  Wells Fargo Purchase Advantage          loan, Wells Fargo Small Business Advantage
                                                     ®                                ®
                  line of credit, Equipment Express loan, and Equipment Express Single Even t
                  loan
        2) Complete the package requirements
           · Have qualifying linked accounts or services in separate categories*                                                   3                                 ®
                                                                                                                                                                     4


        *Includes Wells Fargo business accounts and services such as debit card, savings accounts, active Online Banking, credit card, loans and lines of credit.
        C2/C2




Account transaction fees summary

                                                                                                 Units          Excess       Service charge per              Total service
        Service charge description                                       Units used        included              units          excess units ($)               charge ($)
        Transactions                                                            10                200                0                    0.50                        0.00
        Total service charges                                                                                                                                        $0.00




            Did you know that you can review your safe deposit box information through Wells Fargo Business Online Banking? Sign on to
 ¯
 TIP

            business online banking at wellsfargo.com/biz and go to your account summary page to review details.




       Sheet Seq = 0213213
       Sheet 00002 of 00003
                                                                                                                               REM-MONTANO001266
        Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 11 of 17 PageID 1738




Account number:                           n   August 1, 2014 - August 31, 2014           n   Page 4 of 5




        IMPORTANT ACCOUNT INFORMATION

Effective September 15, 2014, the bonus interest rate applied to Business Market Rate Savings accounts linked to an eligible Wells
                         ®
Fargo Business Services Package will be discontinued. The interest rate on your Business Market Rate Savings account will revert to
the Bank's current standard interest rate and is subject to change at any time.


If you have questions about this change contact your local banker or call the number listed at the top of your statement. Please note,
the Business Account Fee and Information Schedule and the Business Account Agreement, as amended, continue to apply.




                                                                                                                     REM-MONTANO001267
     Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 12 of 17 PageID 1739

Account number:                                                n    August 1, 2014 - August 31, 2014   n   Page 5 of 5




General statement policies for Wells Fargo Bank

n    Notice: Wells Fargo Bank, N.A. may furnish information about accounts                        You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                             and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                     information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                      an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.




Account Balance Calculation Worksheet                                                                  Number                    Items Outstanding                       Amount

1.    Use the following worksheet to calculate your overall account balance.

2.    Go through your register and mark each check, withdrawal, ATM
      transaction, payment, deposit or other credit listed on your statement.
      Be sure that your register shows any interest paid into your account and
      any service charges, automatic payments or ATM transactions withdrawn
      from your account during this statement period.

3.    Use the chart to the right to list any deposits, transfers to your account,
      outstanding checks, ATM withdrawals, ATM payments or any other
      withdrawals (including any from previous months) which are listed in
      your register but not shown on your statement.


ENTER
A. The ending balance
     shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.


ADD
B. Any deposits listed in your                                                    $
     register or transfers into                                                   $
     your account which are not                                                   $
     shown on your statement.                                                 + $

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             ......$


CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             ......$


SUBTRACT
C. The total outstanding checks and
     withdrawals from the chart above . . . . . . . . . . . . . - $


CALCULATE THE ENDING BALANCE
     (Part A + Part B - Part C)
     This amount should be the same
     as the current balance shown in
     your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .



                                                                                                                                                   Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0213214
        Sheet 00003 of 00003
                                                                                                                                        REM-MONTANO001268
  Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 13 of 17 PageID 1740

Gold Business Services Package
Account number:                             n   September 1, 2014 - September 30, 2014           n   Page 1 of 5




                                                                                                     Questions?

                                                                                                     Available by phone 24 hours a day, 7 days a week:
REM FLORIDA PROPERTIES LLC
NO 420                                                                                                 1-800-CALL-WELLS               (1-800-225-5935)

12472 LAKE UNDERHILL RD                                                                                TTY: 1-800-877-4833
ORLANDO FL 32828-7144                                                                                  En español: 1-877-337-7454

                                                                                                     Online: wellsfargo.com/biz

                                                                                                     Write: Wells Fargo Bank, N.A. (287)
                                                                                                             P.O. Box 6995
                                                                                                             Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                       Account options
                                                                                                     A check mark in the box indicates you have these convenient
 Wells Fargo Works for Small Business website
                                                                                                     services with your account(s). Go to wellsfargo.com/biz or
 The Wells Fargo Works site offers free access to business information and advice
                                                                                                     call the number above if you have questions or if you would
 through videos, articles, and other small business resources. This site offers
                                                                                                     like to add new services.
 objective information from industry experts, best practices from real business
 owners, as well as numerous Wells Fargo solutions that can help you run your                        Business Online Banking                              3
 business. Learn more about Wells Fargo Works at wellsfargoworks.com                                 Online Statements                                    3
                                                                                                     Business Bill Pay                                    3
                                                                                                     Business Spending Report                             3
                                                                                                     Overdraft Protection                                 3




        IMPORTANT ACCOUNT INFORMATION

Enhancements coming to your transaction descriptions including cash back detail
Over the next few months, you will notice changes to the descriptions for debit, ATM or prepaid card transactions. These
enhancements provide more detail about your transactions, and include new descriptions for purchases with cash back. For debit,
ATM, or prepaid card merchant purchases with a request for cash back, the transaction description will include the words "cash" or
"cash back," and may include the dollar amount of cash requested.




Activity summary                                                                                     Account number:

       Beginning balance on 9/1                                  $475,132.70                         REM FLORIDA PROPERTIES LLC

       Deposits/Credits                                            210,957.50                        Florida account terms and conditions apply

       Withdrawals/Debits                                        - 356,384.19                        For Direct Deposit use
                                                                                                     Routing Number (RTN): 063107513
       Ending balance on 9/30                                   $329,706.01
                                                                                                     For Wire Transfers use
                                                                                                     Routing Number (RTN): 121000248
       Average ledger balance this period                        $320,375.25




     (287)
     Sheet Seq = 0396164
     Sheet 00001 of 00003
                                                                                                                     REM-MONTANO001269
        Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 14 of 17 PageID 1741


Account number:                             n     September 1, 2014 - September 30, 2014              n   Page 2 of 5




Overdraft Protection
          Your account is linked to the following for Overdraft Protection:
          n      Savings -
          n      Credit Card -




Transaction history


                           Check                                                                                    Deposits/       Withdrawals/         Ending daily
       Date              Number     Description                                                                       Credits             Debits             balance
       9/2                          Recurring Transfer to Rem Florida Propertie Business Market Rate                                      150.00          474,982.70
                                    Savings Ref #Ope2NH7Ymm xxxxxx3233
       9/3                          WT Fed#06569 Thurgauer Kantonal /Org=Gsd Master AG Srf#                       184,982.50
                                    S0642460139C01 Trn#140903008070 Rfb#
       9/3                          Wire Trans Svc Charge - Sequence: 140903008070 Srf#                                                    16.00
                                    S0642460139C01 Trn#140903008070 Rfb#
       9/3                          Wire Trans Svc Charge - Sequence: 140903056206 Srf#                                                    30.00
                                    0066599245547570 Trn#140903056206 Rfb#
       9/3                          WT Fed#04956 Bankunited, N.A. /Ftr/Bnf=Real Title Insurance                                       344,132.93          315,786.27
                                    Agency, LLC Srf# 0066599245547570 Trn#140903056206 Rfb#
       9/4                   1267   Check                                                                                               2,210.15
       9/4                   1268   Check                                                                                               2,210.15          311,365.97
       9/10                         IRS Usataxpymt 091014 225465320172937 Rem Florida                                                   2,821.48          308,544.49
                                    Properties
       9/15                         POS Purchase - 09/15 Mach ID 000000 Costco Whse #01 Orlando                                           212.42          308,332.07
                                    FL 0012 00000000054112819 ?McC=5411
       9/23                         Online Sched Payment Ref #Opexr5Rwdg to Business Card                                                 835.07          307,497.00


       9/26                  1269   Check                                                                                               3,600.99          303,896.01
       9/30                         WT Fed#03466 Bank of America, N /Org=Ronnie Montano Srf#                        25,975.00
                                    2014093000307676 Trn#140930104610 Rfb# 130647664
       9/30                         Wire Trans Svc Charge - Sequence: 140930104610 Srf#                                                    15.00
                                    2014093000307676 Trn#140930104610 Rfb# 130647664
       9/30                         Recurring Transfer to Rem Florida Propertie Business Market Rate                                      150.00          329,706.01
                                    Savings Ref #Opek5Zdmgf xxxxxx3233
       Ending balance on 9/30                                                                                                                            329,706.01

       Totals                                                                                                    $210,957.50        $356,384.19

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number             Date                    Amount         Number          Date                  Amount          Number           Date                 Amount

       1267               9/4                     2,210.15       1268            9/4                  2,210.15         1269             9/26                3,600.99



Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.



       Fee period 09/01/2014 - 09/30/2014                                                  Standard monthly service fee $14.00                 You paid $0.00

       How to avoid the monthly service fee (complete 1 AND 2)                                               Minimum required                  This fee period
       1) Have any ONE of the following account requirements
          · Average ledger balance                                                                                     $7,500.00                   $320,375.00   ®
                                                                                                                                                                 4


          · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                  1                            0   ®
          · Qualifying transaction from a linked Wells Fargo Merchant Services account                                          1                            0   ®

                                                                                                                         REM-MONTANO001270
   Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 15 of 17 PageID 1742

Account number:                                n   September 1, 2014 - September 30, 2014                   n   Page 3 of 5




Monthly service fee summary (continued)

       How to avoid the monthly service fee (complete 1 AND 2)                                                     Minimum required                 This fee period
          · Automatic transfer to an eligible Wells Fargo business savings account                                            $150.00                      $300.00    ®
                                                                                                                                                                      4


          · Linked Direct Pay Service through Wells Fargo Business Online                                                          1                              0   ®
          · Combined balances in linked accounts, which may include                                                       $10,000.00                                  ®
                                                                                                                                                                      4


               - Average ledger balances in business checking, savings, and time accounts
               - Most recent statement balance of business credit card, Wells Fargo Secured
                                           ®                                         ®
                 Credit Card, BusinessLine line of credit, Secured BusinessLine line of credit,
                                               ®                                            ®
                 Wells Fargo Express Equity line of credit, and Wells Fargo BusinessLoan term
                 loan
               - Combined average daily balances from the previous month for Business
                             SM                               ®                             ®
                 PrimeLoan , Wells Fargo Express Equity loan, Wells Fargo Express Refi loan,
                                                    SM                                                  ®
                 Wells Fargo Purchase Advantage          loan, Wells Fargo Small Business Advantage
                                                    ®                                ®
                 line of credit, Equipment Express loan, and Equipment Express Single Even t
                 loan
       2) Complete the package requirements
          · Have qualifying linked accounts or services in separate categories*                                                    3                                  ®
                                                                                                                                                                      4


       *Includes Wells Fargo business accounts and services such as debit card, savings accounts, active Online Banking, credit card, loans and lines of credit.
       C2/C2




Account transaction fees summary

                                                                                                Units            Excess       Service charge per              Total service
       Service charge description                                       Units used        included                units          excess units ($)               charge ($)
       Transactions                                                             4                200                 0                     0.50                        0.00
       Total service charges                                                                                                                                          $0.00




         IMPORTANT ACCOUNT INFORMATION

The following provisions are being added to the Business Account Agreement and the Selected Terms and Conditions for Wells Fargo
Business Debit Cards, Business ATM Cards and Business Deposit Cards (each, an "Agreement") to clarify the use of a Business Debit Card
through a mobile device.


Using your Business Debit Card through a Mobile Device


If you make Card transactions through a Mobile Device using a Business Debit Card, the terms of the Agreement apply with the same
effect and coverage, including (i) any limitations the Bank places on the frequency or dollar amount of your Card transactions; and (ii)
your rights and responsibilities for unauthorized transactions.


As used in this Agreement, "Mobile Device" means a smartphone, tablet, or any other hand held or wearable communication device
that allows you to electronically store or electronically present your Card or Card number ("Electronic Card Information") and use that
Electronic Card Information to make Card transactions.


If you use your Card through a Mobile Device, you should secure the Mobile Device the same as you would your cash, checks, credit
cards, and other valuable information. The Bank encourages you to password protect or lock your Mobile Device to help prevent an
unauthorized person from using it. Please notify the Bank promptly if your Mobile Device containing Electronic Card Information is lost
or stolen. You may contact the Bank's National Business Banking Center at the number listed on the statement for reporting a lost or
stolen Card (1-800-225-5935). Please note that your mobile carrier may charge you message and data rates, or other fees, when you use
your Card through a Mobile Device.




      Sheet Seq = 0396165
      Sheet 00002 of 00003
                                                                                                                               REM-MONTANO001271
        Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 16 of 17 PageID 1743




Account number:                            n   September 1, 2014 - September 30, 2014                  n   Page 4 of 5




Card transactions made through a Mobile Device may involve the electronic transmission of your Card information across wireless and
computer networks. Third parties, such as merchants, card association networks, mobile carriers, mobile wallet operators, mobile
device manufacturers, and software application providers may use and receive Electronic Card Information in connection with your
Card transaction. Third parties may also receive information about your Mobile Device when you use it to make a Card transaction.
When you use your Card through a Mobile Device, information about your Mobile Device may be transmitted to the Bank.


The Bank may, at any time, partially or fully restrict your ability to make Card transactions through a Mobile Device. If you want to
remove Electronic Card Information from your Mobile Device, please contact the Bank at 1-800-225-5935.


If you have enrolled in an overdraft protection plan, the terms of that plan will apply to Card transactions made through a Mobile
Device. If there are insufficient available funds under the plan to cover the amount of the overdraft, or if you do not have an overdraft
protection plan, a Card transaction made through a Mobile Device will be considered to be a one-time debit card transaction.
Overdraft fees will apply as provided for in the Agreement and the Business Account Fee and Information Schedule.




We want to let you know that effective November 10, 2014, we are changing the time when we charge your account for Coin Orders
and Currency Orders. The fees for Coin Orders and Currency Orders will not change. The period used to calculate and charge these fees
will now match the fee period dates listed in the "Monthly service fee summary" section of your statement. As a result of this change,
your account could be charged on November 10th for activity in October and again later in the month for activity in November.


As a reminder, there is no fee for the first 15 rolls of coin ordered per month, with a fee of $0.15 for each additional roll. There is no fee
for the first $1,000 of currency ordered per month, with a fee of $0.13 for each additional $100 ordered.


Fee changes effective January 1, 2015:
- Deposit correction/adjustment - $7.50 per correction
- Coin deposited per bag - $4 per bag
- Infofax previous day monthly base - $37 per account
- Foreign exchange online wire out - $25 each


The following Treasury Management service fees will appear with updated descriptions on your account statement on or after
February 1, 2015 if you use the service:
- Information reporting Infofax monthly base will change to Infofax previous day monthly base
- Wire notification Infofax and email will change to Infofax wire item


If you have any questions about these changes, please contact your local banker or call the phone number listed at the top of your
statement   .




The Wells Fargo Business Account Agreement will be updated effective October 29, 2014, and the Terms & Conditions for Wells Fargo
Business Debit Cards will be updated effective November 15, 2014, to clarify that if you attempt to make a debit card purchase that
causes you to exceed your daily purchase limit, we may, in certain circumstances, authorize that debit card transaction provided you
have a sufficient balance to cover the purchase. Your daily limits are subject to periodic review and are subject to change based on
account history, activity, and other factors. (Not available for certain accounts such as savings accounts.)


For more details, refer to the Business Account Agreement Addenda at wellsfargo.com/biz/products/accounts/fee_information or
contact your local banker.




                                                                                                                          REM-MONTANO001272
     Case 6:18-cv-01606-GAP-GJK Document 109 Filed 11/21/19 Page 17 of 17 PageID 1744

Account number:                                                n    September 1, 2014 - September 30, 2014        n   Page 5 of 5




General statement policies for Wells Fargo Bank

n    Notice: Wells Fargo Bank, N.A. may furnish information about accounts                       You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                            and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                    information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                     an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.




Account Balance Calculation Worksheet                                                                Number                     Items Outstanding                       Amount

1.    Use the following worksheet to calculate your overall account balance.

2.    Go through your register and mark each check, withdrawal, ATM
      transaction, payment, deposit or other credit listed on your statement.
      Be sure that your register shows any interest paid into your account and
      any service charges, automatic payments or ATM transactions withdrawn
      from your account during this statement period.

3.    Use the chart to the right to list any deposits, transfers to your account,
      outstanding checks, ATM withdrawals, ATM payments or any other
      withdrawals (including any from previous months) which are listed in
      your register but not shown on your statement.


ENTER
A. The ending balance
     shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.


ADD
B. Any deposits listed in your                                                    $
     register or transfers into                                                   $
     your account which are not                                                   $
     shown on your statement.                                                 + $

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             ......$


CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             ......$


SUBTRACT
C. The total outstanding checks and
     withdrawals from the chart above . . . . . . . . . . . . . - $


CALCULATE THE ENDING BALANCE
     (Part A + Part B - Part C)
     This amount should be the same
     as the current balance shown in
     your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .



                                                                                                                                                  Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0396166
        Sheet 00003 of 00003
                                                                                                                                       REM-MONTANO001273
